Citation Nr: 0835695	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-07 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for diabetic peripheral neuropathy of the left lower 
extremity.

2.  Entitlement to an initial rating higher than 10 percent 
for diabetic peripheral neuropathy of the right lower 
extremity.

3.  Entitlement to service connection for hypertension 
secondary to 
service-connected type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Board is remanding the claim for service connection for 
hypertension, alleged to be secondary to already service-
connected type II diabetes mellitus, to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


FINDINGS OF FACT

Neurological findings in both lower extremities are wholly 
sensory, with markedly decreased vibratory sensation at the 
knee level, no perception at all at the ankle level, and 
absent touch and pinprick sensation, indicative of moderate 
incomplete paralysis.




CONCLUSIONS OF LAW

1.  The criteria are met for a higher initial 20 percent 
rating for the diabetic peripheral neuropathy of the left 
lower extremity.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.119, Diagnostic Code 8520 (2007).

2.  The criteria also are met for a higher initial 20 percent 
rating for the diabetic peripheral neuropathy of the right 
lower extremity.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.119, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in October 2005, March 2006, and July 2007, 
the first of which was sent prior to the RO's initial 
adjudication of his claims in January 2006 - keeping in mind 
that his claims initially arose in the context of him trying 
to establish his underlying claims for service connection, 
since granted in the January 2006 rating decision at issue.  
The letters informed him of the evidence required to 
substantiate his claims, as well as of his and VA's 
respective responsibilities in obtaining supporting evidence.  
A March 2006 letter also apprised him of the downstream 
disability rating and effective date elements of his claims.



In Goodwin v. Peake, 22 Vet. App. 128 (2008), the U.S. Court 
of Appeals for Veterans Claims (Court) addressed the question 
of who, the appellant or VA, bears the burden of proof in 
demonstrating how a VCAA notice error has adversely affected 
the essential fairness of the adjudication when the claim 
submitted has been substantiated, e.g., a claim for service 
connection has been granted and a disability rating and 
effective date have been assigned.  Consistent with its prior 
decisions in Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held 
that where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream elements.  "[O]nce a decision awarding service 
connection, a disability rating, and an effective date 
has been made, section 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated."  Dingess, 19 Vet. App. at 
490.  Thereafter, once a notice of disagreement (NOD) has 
been filed, the notice requirements of 38 U.S.C. §§ 5104 and 
7105 control as to the further communications with the 
appellant, including as to what "evidence [is] necessary to 
establish a more favorable decision with respect to 
downstream elements ...."  As a caveat, the Court reserved 
for future consideration whether a different rule should 
apply in situations, unlike in this case, where the 
claimant's initial service connection application raises an 
effective date issue (or disability rating issue) that 
requires more specific discussion of the evidentiary 
requirements pertaining to that element in the VCAA notice 
beyond the minimal information required by Dingess.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records he and his representative 
identified.  He also was provided a VA examination in 
November 2005 to assess the severity of the peripheral 
neuropathy affecting his lower extremities, and the report of 
that evaluation along with the other evidence on file 
provides sufficient information to properly rate his 
disability.  38 C.F.R. § 4.2.  See also Caffrey v. Brown, 
6 Vet. App. 377 (1994).

The veteran's representative argues that another VA 
examination is required because the veteran's peripheral 
neuropathy has worsened since that November 2005 examination.  
But the Board disagrees.  A mere disagreement with the 
results of adjudication, indicating that his disability has 
worsened beyond that contemplated by the percentage assigned, 
is insufficient to require that an additional examination be 
scheduled.  In this regard, 38 C.F.R. § 3.327 states that 
reexaminations will be requested whenever VA determines there 
is a need to verify either the continued existence or the 
current severity of a disability.  Generally, reexaminations 
will be required if it is likely that a disability has 
improved, if evidence indicates there has been a material 
change in a disability, or that the current rating may be 
incorrect.  Id.  Here, though, there is no medical evidence 
in the file indicating there has been any change in the 
veteran's service-connected peripheral neuropathy since his 
November 2005 examination.

The facts in this case are distinguishable from the facts in 
Snuffer v. Gober, 10 Vet. App. 400 (1997), wherein the Court 
held that the veteran was entitled to a new examination after 
a two-year period between the last VA examination and his 
contention that his disability had increased in severity.  
The Court noted that the veteran had undergone treatment for 
the disability two years after the last VA examination.  
Thus, unlike the present case, there was medical evidence 
other than the veteran's mere assertion that the disability 
at issue had worsened, thereby triggering the duty to assist 
which required the need for another VA examination to 
determine the current status of his disability.  See, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  This is not the situation here, however, and 
also keep in mind the Board is granting the claims, rather 
than denying them, albeit not increasing the ratings to the 
highest possible level.  See 38 C.F.R. § 20.1102 (discussing 
the notion of harmless error)  Accordingly, the Board finds 
that no further development is needed to meet the 
requirements of the VCAA or the Court.  

II.  Whether the Veteran is Entitled 
to Higher Initial Ratings for the 
Diabetic Peripheral Neuropathy 
Affecting his Lower Extremities

The record shows the veteran developed type II diabetes 
mellitus due to his presumed exposure to herbicides while on 
active duty in Vietnam.  Consequently, in May 2004 the RO 
granted service connection for type II diabetes mellitus.  
In August 2005, the veteran filed a claim for service 
connection for peripheral neuropathy, including involving his 
lower extremities, as secondary to his service-connected type 
II diabetes mellitus.  

In the January 2006 rating decision at issue, the RO granted 
the veteran's claim for service connection for diabetic 
peripheral neuropathy of the lower extremities [Note:  the RO 
also service connected the peripheral neuropathy in his 
upper extremities, but he has not appealed the ratings for 
that.]  In granting service connection for the lower 
extremity peripheral neuropathy, the RO assigned separate 10 
percent ratings for each lower extremity, effective 
retroactively from August 2005 when he filed his claim.  He 
wants higher initial ratings.  

Since the veteran's claims arise from his disagreement with 
the initial ratings assigned following the grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.



The veteran's diabetic peripheral neuropathy has been rated 
under Diagnostic Code (DC) 8520, which pertains to paralysis 
of the sciatic nerve.  Under this provision, mild incomplete 
paralysis warrants a 10 percent disability rating; 
moderate incomplete paralysis warrants a 20 percent 
disability rating; moderately severe incomplete paralysis 
warrants a 40 percent disability rating; and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, DC 
8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports assigning a higher 
initial 20 percent rating for each lower extremity.  In other 
words, the medical evidence shows moderate incomplete 
paralysis involving the veteran's right and left lower 
extremities due to his diabetic peripheral neuropathy.  The 
evidence for consideration consists of a November 2005 VA 
examination report.

The November 2005 VA examination report notes the veteran's 
complaints of constant mild-to-severe numbness in both lower 
extremities, mostly in the plantar region, precipitating by 
prolonged standing and walking.  On physical examination, 
however, neurological involvement for each lower extremity 
was wholly sensory.  Of note, physical examination revealed 
that both lower extremities had normal motor functions, with 
no atrophy, no fasciculations, and normal muscle tone.  


Also, neither hemi nor monoparesis was present.  However, 
significant sensory loss was present in both lower 
extremities.  For example, the examiner found markedly 
decreased vibratory sensation at the knee level and no 
perception at all at the ankle level.  Also significant is 
the fact that touch and pinprick sensation were absent 
in each lower extremity from the mid-leg down.  

It thus appears the veteran's only neurological 
manifestations of his peripheral neuropathy are wholly 
sensory.  In this circumstance, the rating schedule provides 
that the rating should be for mild but no more than moderate 
incomplete paralysis.  See note at "Diseases of the 
Peripheral Nerves" in 38 C.F.R. § 4.124(a).  Since the above 
findings suggest a significant amount of sensory loss in both 
lower extremities, each extremity can be said to be 
manifested by moderate incomplete paralysis, for which a 20 
percent disability rating is appropriate.  Thus, a higher 
initial 20 percent rating is hereby granted for the diabetic 
peripheral neuropathy involving each lower extremity.  See 
38 C.F.R. §§ 4.3, 4.7.

In reaching this decision, the Board also finds no basis to 
assign a disability rating higher than 20 percent for either 
lower extremity since the initial grant of 
service connection.  See Fenderson, 12 Vet. App. at 125-26.  
As already discussed, the veteran's symptoms are wholly 
sensory, since both lower extremities had normal motor 
functions, with no atrophy, no fasciculations, and normal 
muscle tone.  Since his symptoms are only sensory, his 
peripheral neuropathy cannot be characterized as more than 
moderate under DC 8520.  Therefore, the medical evidence 
supports a higher 20 percent initial rating for each lower 
extremity, but no more.

In addition to the medical evidence, the Board has also 
considered testimony presented by the veteran and his wife at 
a hearing held in April 2006.  The veteran testified that he 
had difficulty just walking and bathing due to his peripheral 
neuropathy.  His wife also testified that she had to assist 
him with most activities of daily living (ADLs).



Their hearing testimony notwithstanding, the Board places 
greater probative value on the objective clinical findings, 
for the reasons mentioned, since none shows any significant 
neurological impairment other than sensory loss.  See Smith 
v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board); Hayes 
v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).  In short, the medical evidence provides highly 
probative evidence against the veteran's claim for an initial 
disability rating higher than 20 percent for his diabetic 
peripheral neuropathy of both lower extremities.

For these reasons and bases, the Board finds that the 
evidence supports a higher initial 20 percent rating for 
diabetic peripheral neuropathy of each lower extremity.  
However, the preponderance of the evidence is against an 
initial disability rating higher than 20 percent for either 
lower extremity.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is granted to this extent.


ORDER

A higher 20 percent initial rating is granted for the 
diabetic peripheral neuropathy of the left lower extremity, 
subject to the laws and regulations governing the payment of 
VA compensation.

A higher 20 percent initial rating also is granted for 
diabetic peripheral neuropathy of the right lower extremity, 
also subject to the laws and regulations governing the 
payment of VA compensation.




REMAND

The veteran also is claiming he developed hypertension as a 
result of his service-connected type II diabetes mellitus.  
See 38 C.F.R. § 3.310(a) and (b) (2007) (indicating service 
connection is permissible on a secondary basis for disability 
that is proximately due to, the result of, or chronically 
aggravated by a service-connected condition).  But the Board 
finds that additional development is needed before it can 
adjudicate this remaining claim.  

Records show the veteran was diagnosed with type II diabetes 
mellitus and hypertension at approximately the same time, in 
2001.  According to the VA Adjudication Procedure Manual, VA 
has acknowledged a possible link between certain types of 
hypertension and diabetes mellitus.  See M21-1, Part VI, 
Para 11.28, rescinded M21-1MR, Part III, IV and V change Dec. 
13, 2005.

While the VA Adjudication Procedure Manual does not state 
that service connection shall be presumed in cases, such as 
this, where hypertension is diagnosed and service connection 
has been granted for diabetes mellitus, VA's acknowledgment 
of a possible link between these two conditions is sufficient 
to trigger VA's duty to obtain a medical opinion concerning 
this determinative issue.  See 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  See, too, Wallin v. West, 11 Vet. App. 509, 
512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); and 
Velez v. West, 11 Vet. App. 148, 158 (1998) (indicating there 
must be medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the currently 
claimed condition).

The Board realizes the veteran was provided a VA examination 
in November 2005 to determine whether his hypertension is 
secondary to his service-connected diabetes mellitus.  The 
report of that examination notes that his diabetes mellitus 
and hypertension both appeared at the same time, 
approximately three years prior to that evaluation.  The 
examiner then opined that the veteran's 
"[a]rterial hypertension is not at least as likely as not 
due to the service[-]connected diabetes mellitus."  

There are two problems with this examination, however, which 
render it inadequate.  First, the examiner acknowledges that 
both the veteran's diabetes mellitus and hypertension 
appeared at the same time, but then stated, without offering 
any explanation or rationale, there was no etiological 
relationship between the two conditions.  And second, 
although the examiner indicated the veteran's hypertension 
was not due to the service-connected diabetes mellitus, he 
did not also consider whether the hypertension was or has 
been aggravated by the 
service-connected diabetes mellitus, which is an alternative 
basis of entitlement.  38 C.F.R. § 3.310(b).  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (when aggravation of a 
veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, he 
shall be compensated for the degree of disability - but only 
that degree - over and above the degree of disability 
existing prior to the aggravation). 

In light of these deficiencies, additional evidentiary 
development is needed to determine whether the veteran's 
hypertension was either caused or aggravated by his service-
connected type II diabetes mellitus.  See 38 C.F.R. § 3.310.
All opinions should be supported by sound rationale.  

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  If possible, return the file to the 
VA examiner who examined the veteran in 
November 2005 for a supplemental medical 
nexus opinion indicating whether it is at 
least as likely as not that his 
hypertension is somehow related to his 
already service-connected type II 
diabetes mellitus - that is, whether the 
hypertension is either proximately due 
to, the result of, or permanently 
aggravated by his service-connected 
type II diabetes mellitus.

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.  The claims file, including 
a complete copy of this remand, must be 
made available to the examiner for review 
of the pertinent medical and other 
history.

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, the veteran should be 
reexamined by someone equally qualified 
to make the necessary determination.

2.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
review.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


